youDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 9, 10, 11, & 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, & 7 respectfully of copending Application No. 16/780,875. of the following:

16/324,918
16/780,875
Rational
Claim 1
Claim 1
Claim 1 of ‘918 is not patentably distinct from claim 1 of ‘875. Claim 1 of ‘918 does not teach a time delay compensation, making it broader than ‘875. An “abnormality detection device” and a “fault detection unit” are interpreted to be the same.

‘918’s command position information is interpreted as broader than ‘875’s commanded-position information compensated by time delay. It is assumed that ‘875 is comparing the commanded position information and the detected-position information to determine fault since ‘875’s less step has a typo of saying that the difference is between the output signal and the commanded position information. 
Claim 2
Claim 1
Claim 2 of ‘918 is not patentably distinct from claim 1 of ‘875. Claim 2 of ‘918 simply adds a time delay compensation step. Claim 1 of ‘875 includes the time delay compensation step, and also compensates for the time delay step when determining the encoder is faulty, and compensates for the time delay when checking if the difference is less than a predetermined value; making ‘918 broader.
Claim 3
Claim 2
Claim 3 of ‘918 is not patentably distinct from claim 2 of ‘875. Both claims teach removing a resonance component from the command position information.
Claim 7
Claim 3
Claim 7 of ‘918 is not patentably distinct from claim 3 of ‘875. The term “origin position of the motor” and “original point-of-origin information of the motor” are interpreted to be the same. Both claims teach tracking the origin position of the motor and sending the data to the abnormality detection device.
Claim 9
Claim 4
Claim 9 of ‘918 is not patentably distinct from claim 4 of ‘875. Both claims teach including a comparison between the sum of an integrated value and the command position information and the detected position information to detect an abnormality. As stated previously, “abnormality detection device” and a “fault detection unit” are interpreted to be the same.
Claim 10
Claim 5
Claim 10 of ‘918 is not patentably distinct from claim 5 of ‘875. From Para 138 of ‘918, and Para 37 of ‘875, “predetermined offset” and “predetermined threshold” are interpreted to be the same.
Claim 11
Claim 6
Claim 11 of ‘918 is not patentably distinct from claim 6 of ‘875. Both claims teach adding an emergency stop. As stated previously, “abnormality detection device” and a “fault detection unit” are interpreted to be the same.
Claim 12
Claim 7
Claim 12 of ‘918 is not patentably distinct from claim 7 of ‘875.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 3, 9, 10, & 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 9, 10, 11, & 12 respectfully of copending Application No. 16/780,867. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
16/324,918
16/780,867
Rational
Claim 1
Claim 7
Claim 1 of ‘918 is not patentably distinct from claim 7 of ‘867. An “abnormality detection device” and a “fault detection unit” are interpreted to be the same.
Claim 2 
Claim 8
Claim 2 of ‘918 is not patentably distinct from claim 8 of ‘867. An “abnormality detection device” and a “fault detection unit” are interpreted to be the same.
Claim 3
Claim 9
Claim 3 of ‘918 is not patentably distinct from claim 9 of ‘867. An “abnormality detection device” and a “fault detection unit” are interpreted to be the same.
Claim 9
Claim 10
Claim 9 of ‘918 is not patentably distinct from claim 10 of ‘867. An “abnormality detection device” and a “fault detection unit” are interpreted to be the same.
Claim 10
Claim 11
Claim 10 of ‘918 is not patentably distinct from claim 11 of ‘867. From Para 138 of ‘918, and Para 102 of ‘867, “predetermined offset” and “predetermined threshold” are interpreted to be the same.
Claim 11
Claim 12
Claim 11 of ‘918 is not patentably distinct from claim 12 of ‘867. An “abnormality detection device” and a “fault detection unit” are interpreted to be the same.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1, 4, 6, 7, 8, 11, 12, 13, 14, 16, & 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, & 11 respectfully of copending Application No. 17/096,180. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

16/324,918
17/096,180
Rational
Claim 1
Claim 1
Claim 1 of ‘918 is not patentably distinct from claim 1 of ‘180. Claim 1 of ‘918 does not teach removing vibration corresponding to a weight, making it broader than ‘180.
Claim 2
Claim 1
Claim 2 of ‘918 is not patentably distinct from claim 1 of ‘180. Claim 1 of ‘180 includes the time delay limitation of Claim 2 of ‘918. However, ‘918 does not recite vibration compensation corresponding to a weight, therefore making it broader than ‘180.
Claim 4
Claim 2
Claim 4 of ‘918 is not patentably distinct from claim 2 of ‘180. Both claims teach the same concept of alternate drive control modes.
Claim 6
Claim 3
Claim 6 of ‘918 is not patentably distinct from claim 3 of ‘180. Both claims teach the time delay varying based on operation modes.
Claim 7
Claim 4
Claim 7 of ‘918 is not patentably distinct from claim 4 of ‘180. Both claims teach adding or summing an original position of the motor and sending said sum to the abnormality detection device.
Claim 8
Claim 5
Claim 8 of ‘918 is not patentably distinct from claim 5 of ‘180. Both claims teach the utilization of feedforward control.
Claim 11
Claim 6
Claim 11 of ‘918 is not patentably distinct from claim 6 of ‘180. Both claims teach an emergency stop, and not detecting another abnormality after the stop signal has been issued.
Claim 12
Claim 7
Claim 12 of ‘918 is not patentably distinct from claim 7 of ‘180. Both claims teach the device is a robot.

Claim 8
Claim 13 of ‘918 is not patentably distinct from claim 8 of ‘180. Both claims teach the same concept utilizing receivers within the control system.
Claim 14
Claim 9
Claim 14 of ‘918 is not patentably distinct from claim 9 of ‘180. Both claims teach a time delay filter.
Claim 15
Claim 10
Claim 15 of ‘918 is not patentably distinct from claim 10 of ‘180. Both claims teach the same concept. ‘918 teaches a “vibration damping filter” whereas ‘180 teaches a “damping filter” which are interpreted to be the same.
Claim 16
Claim 10
Claim 16 of ‘918 is not patentably distinct from claim 10 of ‘180. Both claims teach the same concept. ‘918 teaches a “vibration damping filter” whereas ‘180 teaches a “damping filter” which are interpreted to be the same.
Claim 18
Claim 11
Claim 18 of ‘918 is not patentably distinct from claim 11 of ‘180. Both claims teach the time delay filter being different between the first and second processing / operating modes.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determiner that compares the command position information with detection position information” in claims 13 and 19. 
In claims 13 and 19, the limitation “a determiner that compares the command position information with detection position information” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “determiner” and functional language “that compares” without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim, 1, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (U.S. PGPub # 2011/0221377) in view of Niinomi (U.S. Patent # 4541770).


Re claim 1, Ueno teaches:
An abnormality detection method of an encoder for detecting an abnormality of the encoder by using a robot control unit (at least paragraph 18, 19, 44, and Figure 1)
the encoder detecting a rotational position of a motor that drives an output shaft of an operation device (at least paragraph 18 and 45)
the robot control unit including a controller (at least paragraph 18, 19, and 22)
a driver connected to the encoder and the controller (at least paragraph 18 and 22)
an abnormality detection device connected to the encoder and the controller (at least paragraph 18, 19, 22, and Figure 1)
The “safety monitor” as taught by Ueno is interpreted to be equivalent to the claimed “abnormality detection device.”
“The safety monitor acquires from the servo driver the instruction value and a feedback value that is obtained based on the feedback signal as a result of the servo motor having been driven following the instruction value, and generates the stop signal when at least one of the instruction value and the feedback value has an abnormal value” (paragraph 22)
the method comprising: an output step of outputting a speed command and (at least paragraph 20,  and Figure 1)
Paragraph 20 shows the instruction signal sent from the controller includes rotational speed of the servo motor (equivalent to speed command).
the speed command being a command for instructing the rotational position of the motor (at least paragraph 20, 22, and Figure 1: “instruction value”)
a control step of receiving the speed command and an output signal output from the encoder (at least paragraph 18, 22, and Figure 1)

and controlling driving of the motor based on the speed command and the output signal (at least paragraph 18, 22 and Figure 1)
Ueno teaches the servo driver generating an instruction for the operation of the servomotor in at least Para 18.
and acquiring the output signal from the encoder (at least paragraph 18, 22, 30, and Figure 1)
Output signal is equivalent to the feedback signal.

Ueno teaches a feedback signal containing the rotational position of the servomotor in at least Para 45, and an instruction signal outputted from the controller in at least Para 46. Ueno also teach detecting an abnormality when the difference between the instruction value and the feedback value is out of an acceptable range in at least Para 23, and teaches these values are compared in at least Para 62 & 63.
Ueno does not specifically teach the claimed “command position information” which indicates the rotational position of the motor being acquired from the controller and used within the abnormality detection device.

However, Niinomi specifically teaches: “The command position operation unit 133 calculates the command position of the wrist 63 of the small-sized articulated robot 31, through integrating the speed instructions given by the manual controller 131” in col. 11 lines 5-8.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Ueno incorporating command position based on the integrated value of speed of Niinomi, col. 11 lines 5-8, since utilizing the position and position derivative/velocity comparison reduces the margin of time delay  desired by the servo abnormality detection system of Ueno.
The use of integrated command position within the abnormality detection comp also exhibited on Para 62 & 63 of Ueno using integrated command position for abnormality and receiving the feedback value, speed instruction value, and comparing the two values to determine if an abnormality has occurred.
 The motivation behind this modification would be to determine abnormalities using positional information along with speed information to reduce delay and increase robustness when detecting abnormalities.

Re claim 9:
 Ueno teaches tracking changes over time, and monitoring for abnormalities over time in Figure 7, and Page 85.
Ueno does not teach an integrated value, nor command position information as recited in the following limitations:
The abnormality detection method of an encoder of claim 1, wherein in the abnormality determination step, the abnormality detection device generates an integrated value of a change amount of the command position information output from the controller
And determines presence or absence of an abnormality of the encoder based on a comparison result between a sum of the integrated value and the command position information and the detection position information

However, Niinomi teaches:
“The command position operation unit 133 calculates the command position of the wrist 63 of the small-sized articulated robot 31, through integrating the speed instructions given by the manual controller 131” in col. 11 lines 5-8.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Ueno incorporating command position based on the integrated value of speed of Niinomi, col. 11 lines 5-8, since utilizing the position and position derivative/velocity comparison reduces the margin of time delay  desired by the servo abnormality detection system of Ueno.
The use of integrated command position within the abnormality detection comp also exhibited on Para 62 & 63 of Ueno using integrated command position for abnormality and receiving the feedback value, speed instruction value, and comparing the two values to determine if an abnormality has occurred.
 The motivation behind this modification would be to determine abnormalities using positional information along with speed information to reduce delay and increase robustness when detecting abnormalities.


Re claim 10:
Ueno teaches tracking changes over time, and monitoring for abnormalities over time in Figure 7, and Para 85.
Ueno does not teach an integrated value, nor command position information as recited in the following limitations:

The abnormality detection method of an encoder of Claim 9, wherein in the abnormality determination step, the abnormality detection device determines presence or absence of an abnormality of the encoder based on a comparison result between a value obtained by adding a predetermined offset value to the sum of the integrated value and the command position information and the detection position information

However, Niinomi teaches:
“The command position operation unit 133 calculates the command position of the wrist 63 of the small-sized articulated robot 31, through integrating the speed instructions given by the manual controller 131” in col. 11 lines 5-8.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Ueno incorporating command position based on the integrated value of speed of Niinomi, col. 11 lines 5-8, since utilizing the position and position derivative/velocity comparison reduces the margin of time delay  desired by the servo abnormality detection system of Ueno.
The use of integrated command position within the abnormality detection comp also exhibited on Para 62 & 63 of Ueno using integrated command position for abnormality and receiving the feedback value, speed instruction value, and comparing the two values to determine if an abnormality has occurred.
 The motivation behind this modification would be to determine abnormalities using positional information along with speed information to reduce delay and increase robustness when detecting abnormalities.


Re claim 11, Ueno teaches:
The abnormality detection method of an encoder of claim 1, wherein the robot control unit further includes a safety circuit for causing the operation device to emergently stop (at least paragraph 18, 19, and 22)
wherein the controller is configured to transmit an emergency stop signal to the safety circuit in emergency (at least paragraph 18, 19, 22, and Figure 1)
and wherein in the abnormality determination step, in a case where the abnormality detection device detects that the emergency stop signal has been output from the controller, the abnormality detection device does not determine that the encoder is abnormal even when the difference between the command position information and the detection position information of the motor is equal to or more than the predetermined value (at least Figure 4 and paragraph 33, 61, 76, and 92)


Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Ueno to stop detecting for an abnormality after a ‘stop signal’ has been issued since there is no need the check for an abnormality that has already been discovered. Once the stop command is issued, power is cut to the servo-motor, which would result in no output values being sent to the safety monitor.

Re claim 12, Ueno teaches:
The abnormality detection method of an encoder of claim 1 wherein the operation device is a robot (at least paragraph 44)




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (U.S. PGPub # 2011/0221377) in view of Niinomi (U.S. Patent # 4541770) and further in view of Kiguchi (JP # 2013/179822)

Re claim 2, modified Ueno does not teach:
The abnormality detection method of an encoder of Claim 1, further comprising: a step of compensating for a time delay caused by a delay of drive control of the motor with respect to the command position information.
However, Kiguchi does teach “The abnormality detection method of an encoder of Claim 1, further comprising: a step of compensating for a time delay caused by a delay of drive control of the motor with respect to the command position information” in at least claims 5 and 6.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Ueno in view of Kiguchi to include the time delay period before detecting an abnormality to ensure the desync / lag between the controller output, the physical motion of the robot arm, and the output from the encoder are in-sync to ensure an accurate abnormality detection, and reduce the risk of a false-positive. This concept of “dead time” is taught by Kiguchi in the paragraph starting with “The time from..” Kiguchi teaches the “dead time” is caused by the effects of static friction torque, and the time compensation is used to prevent an “erroneous detection result” (found in the paragraph starting with “Therefore, the abnormality detection based on the…”



Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (U.S. PGPub # 2011/0221377) in view of Niinomi (U.S. Patent # 4541770) and further in view of Nishida (U.S. PGPub # 2015/0105905).


Re claim 3, modified Ueno does not teach:
The abnormality detection method of an encoder of Claim 1, further comprising: a step of removing a resonance component from the command position information.

However, Nishida does teach “The abnormality detection method of an encoder of Claim 1, further comprising: a step of removing a resonance component from the command position information” in at least paragraph 22 and 23.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Ueno in view of Nishida to incorporate a resonance filter when needed. Vibrations caused during operation of a robot can lead to inaccurate output readings from control devices (such as the encoder). Including a resonance filter when needed increases accuracy of the control devices, therefore increasing the accuracy of other devices used in conjunction, such as a safety or abnormality detection device.


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (U.S. PGPub # 2011/0221377) in view of Niinomi (U.S. Patent # 4541770) and further in view of Toshimitsu (U.S. PGPub # 2014/0214204)

Re claim 4, modified Ueno does not teach:
The abnormality detection method of an encoder of Claim 1, further comprising: a control mode detection step of detecting switching between drive control modes of the operation device 
and a processing route switching step of switching processing routes of the command position information depending on the switching between the drive control modes 

However, Toshimitsu teaches:
The abnormality detection method of an encoder of Claim 1, further comprising: a control mode detection step of detecting switching between drive control modes of the operation device (at least paragraph 8, 87, and 145)
and a processing route switching step of switching processing routes of the command position information depending on the switching between the drive control modes (at least paragraph 8, 87, and 145)
It is obvious that switching between drive control modes would require switching processing routes.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Ueno in view of Toshimitsu to include the various operating modes within the system of Ueno. Including a high-speed operation, and a low-vibration operation mode as Toshimitsu teaches would allow the operator to increase the efficiency of the robot, or decrease the vibration) of the robot, increasing the overall versatility of the robot.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (U.S. PGPub # 2011/0221377) in view of Niinomi (U.S. Patent # 4541770), Toshimitsu (U.S. PGPub # 2014/0214204), Kiguchi (JP 2013/179822), and Nishida (U.S. PGPub 2015/0105905).

Re claim 5, modified Ueno does not teach: 
The abnormality detection method of an encoder of Claim 4, wherein depending on the switching between the processing routes, the abnormality detection device receives command position information in which a time delay caused by a delay of drive control of the motor is compensated for, 
or command position information in which a resonance component is removed and the time delay is compensated for.

Toshimitsu teaches different operating / processing modes within at least paragraph 8, 87, and 145.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Ueno in view of Toshimitsu to include the various operating modes within the system of Ueno. Including a high-speed operation, and a low-vibration operation mode as Toshimitsu teaches would allow the operator to increase the efficiency of the robot, or decrease the vibration) of the robot, increasing the overall versatility of the robot.

Toshimitsu does not teach a time delay, or a resonance filter as stated in the following limitations:
The abnormality detection method of an encoder of Claim 4, wherein depending on the switching between the processing routes, the abnormality detection device receives command position information in which a time delay caused by a delay of drive control of the motor is compensated for, 
or command position information in which a resonance component is removed and the time delay is compensated for.

at least claims 5 and 6.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Ueno in view of Kiguchi to include the time delay period before detecting an abnormality to ensure the desync / lag between the controller output, the physical motion of the robot arm, and the output from the encoder are in-sync to ensure an accurate abnormality detection, and reduce the risk of a false-positive.

Toshimitsu and Kiguchi do not teach a resonance filter as stated in the following limitation:
or command position information in which a resonance component is removed and the time delay is compensated for.

Nishida teaches removing a resonance component in at least paragraph 22 and 23.

Therefore it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Ueno in view of Nishida to add a resonance filter. The motivation behind this modification is as follows: Toshimitsu teaches three different operating / processing modes: standard, high-speed, and vibration-suppression (at least paragraph 87). Incorporating time delay compensation (as taught by Kiguchi) within any of the three operating modes would ensure desync / lag between the controller output, the physical motion of the robot arm, and the output from the encoder encoder are in-sync to ensure an accurate abnormality detection, and reduce the risk of a false-positive. This concept of “dead time” is taught by Kiguchi in the paragraph starting with “The time from..” Kiguchi teaches the “dead time” is caused by the effects of static friction torque, and the time compensation is used to prevent an “erroneous detection result” (found in the paragraph starting with “Therefore, the abnormality detection based on the…”
Furthermore, since one of the operating / processing modes already focuses on vibration-suppression, it would make sense to incorporate the resonance filter (as taught by Nishida) within the standard and high-speed mode in an effort to further increase the accuracy of the control devices, despite it not being the main purpose of the operation (if the high-speed operating / processing mode is chosen, accuracy from control devices are willingfully sacrificed in order to achieve higher-operating speeds, thus not being the main purpose). By including the resonance filter within 2 of the 3 operating / processing modes (standard and high-speed), the combined invention covers the scope of the claim.



Claims 13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (U.S. PGPub # 2011/0221377) in view of Niinomi (U.S. Patent # 4541770) and further in view of Burns (U.S. PGPub # 2015/0112481)

Re claim 13, Ueno teaches:
An abnormality detection device of an encoder for detecting an abnormality of the encoder (at least paragraph 18, 19, and Figure 1)
that detects a rotational position of a motor that drives an output shaft of an operation device (at least paragraph 18 and 45)
the abnormality detection device being connected to the encoder and a controller (at least paragraph 18, 19, 22, and Figure 1)
The “safety monitor” as taught by Ueno is interpreted to be equivalent to the claimed “abnormality detection device.”
“The safety monitor acquires from the servo driver the instruction value and a feedback value that is obtained based on the feedback signal as a result of the servo motor having been driven following the instruction value, and generates the stop signal when at least one of the instruction value and the feedback value has an abnormal value” (paragraph 22)

Ueno teaches a feedback signal containing the rotational position of the servo motor in at least Para 45, and an instruction signal outputted from the controller in at least Para 46. Ueno also teach detecting an abnormality when the difference between the instruction value and the feedback value is out of an acceptable range in at least Para 23.
Ueno does not specifically teach the claimed “command position information as recited in the following limitations:

and a determiner that compares the command position information with detection position information of the motor calculated based on the output signal
and determines that the encoder is abnormal in a case where a difference between the command position information and the detection position information of the motor is equal to or more than a predetermined value


However, Niinomi teaches:
col. 11 lines 5-8.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Ueno in view of Niinomi to include identifying a command position based on integrating the speed instructions delivered by the controller (as taught by Niinomi in col. 11 lines 5-8) and use the integrated command position within the abnormality detection comparison process described by Ueno (as taught by Ueno in Para 62 & 63). Ueno teaches within Para 62 & 63, receiving the feedback value, and speed instruction value, and comparing the two values to determine if an abnormality has occurred. The motivation behind this modification would be to determine abnormalities using positional information as opposed to speed information as an alternate way of detecting abnormalities.

Ueno teaches a safety monitor receiving output signals from both the encoder and the controller in at least paragraph 18 and 26. Modified Ueno does not explicitly teach a receiver receiving these signals as specified in the following limitations:
the abnormality detection device comprising: a first receiver that receives an output signal from the encoder
a second receiver that receives command position information from the controller

However, Burns teaches an analogous system utilizing receivers in at least paragraph 28.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Ueno in view of Burns and utilize a receiver within the schematic of Figure 3 of Ueno to facilitate communication. Utilizing a receiver to facilitate communication could reduce costs of other components of the system, reduce computational power / load of other components of the system, and increase efficiency of data flow within the system.

Re claim 19, Ueno teaches:
A robot control system comprising: an encoder that detects a rotational position of a motor (at least paragraph 18, 19, 44, and Figure 1)
a controller that outputs a speed command and command position information, the speed command being a command for instructing the rotational position of the motor, (at least paragraph 22 and Figure 1: “instruction value”)
and the command position information indicating the rotational position of the motor according to the speed command (at least paragraph 22 and Figure 1: “Feedback value”)
a driver that receives the speed command output from the controller and an output signal output from the encoder and controls driving of the motor based on the speed command and the output signal (at least paragraph 45 and 46)
and an abnormality detection device connected to the encoder and the controller, wherein the abnormality detection device includes (at least paragraph 18, 19, 22, and Figure 1)
The “safety monitor” as taught by Ueno is interpreted to be equivalent to the claimed “abnormality detection device.”
“The safety monitor acquires from the servo driver the instruction value and a feedback value that is obtained based on the feedback signal as a result of the servo motor having been driven following the instruction value, and generates the stop signal when at least one of the instruction value and the feedback value has an abnormal value” (paragraph 22)

Ueno teaches a feedback signal containing the rotational position of the servo motor in at least Para 45, and an instruction signal outputted from the controller in at least Para 46. Ueno also teach detecting an abnormality when the difference between the instruction value and the feedback value is out of an acceptable range in at least Para 23.
Ueno does not specifically teach the claimed “command position information as recited in the following limitations:

and a determiner that compares the command position information with detection position information of the motor calculated based on the output signal 
and determines that the encoder is abnormal in a case where a difference between the command position information and the detection position information of the motor is equal to or more than a predetermined value

However, Niinomi teaches:
	“The command position operation unit 133 calculates the command position of the wrist 63 of the small-sized articulated robot 31, through integrating the speed instructions given by the manual controller 131” in col. 11 lines 5-8.



Ueno teaches a safety monitor receiving output signals from both the encoder and the controller in at least paragraph 18 and 26. Modified Ueno does not explicitly teach a receiver receiving these signals as specified in the following limitations:
a first receiver that receives the output signal from the encoder
a second receiver that receives the command position information from the controller

However, Burns teaches an analogous system utilizing receivers in at least paragraph 28.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Ueno in view of Burns and utilize a receiver within the schematic of Figure 3 of Ueno to facilitate communication. Utilizing a receiver to facilitate communication could reduce costs of other components of the system, reduce computational power / load of other components of the system, and increase efficiency of data flow within the system.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (U.S. PGPub # 2011/0221377) in view of Burns (U.S. PGPub # 2015/0112481) and further in view of Kiguchi (JP # 2013/179822).

Re claim 14, modified Ueno does not teach: 
The abnormality detection device of an encoder of Claim 13, further comprising: a delay control filter that compensates for a delay of drive control of the motor by a driver between the controller and the abnormality detection device.

does teach “The abnormality detection method of an encoder of Claim 1, further comprising: a step of compensating for a time delay caused by a delay of drive control of the motor with respect to the command position information” in at least claims 5 and 6.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Ueno in view of Kiguchi to include the time delay period before detecting an abnormality to ensure the desync / lag between the controller output, the physical motion of the robot arm, and the output from the encoder are in-sync to ensure an accurate abnormality detection, and reduce the risk of a false-positive. This concept of “dead time” is taught by Kiguchi in the paragraph starting with “The time from..” Kiguchi teaches the “dead time” is caused by the effects of static friction torque, and the time compensation is used to prevent an “erroneous detection result” (found in the paragraph starting with “Therefore, the abnormality detection based on the…”
Allowable Subject Matter


Claim 6 is objected to as being dependent upon a rejected base claim, and also rejected on the ground of nonstatutory double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also overcame the nonstatutory double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter: Kiguchi teaches the limitation including: “a compensation amount of the time delay of the command position” in at least claims 4 and 5.
However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the entirety of the parent claims of Claim 6  combined with the further instructions: “wherein depending on the switching between the processing routes, a compensation amount of the time delay of the command position information varies.” It is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 7 is objected to as being dependent upon a rejected base claim, and also rejected on the ground of nonstatutory double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also overcame the nonstatutory double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter: Toshimitsu teaches different operating / processing modes in at least paragraphs 8, 87, and 145.

a step of processing position information corresponding to an origin position of the motor as the command position information in a second processing route not corresponding to the drive control mode
a step of adding the command position information items processed on the first processing route and the second processing route
wherein the abnormality detection device receives the added command position information
It is for these reasons that the applicants’ invention defines over the prior art of record.

	Claim 8 is objected to as being dependent upon a rejected base claim, and also rejected on the ground of nonstatutory double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also overcame the nonstatutory double patenting rejection.

Claim 15 is objected to as being dependent upon a rejected base claim, and also rejected on the ground of nonstatutory double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also overcame the nonstatutory double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter: Nishida teaches the limitation including: “wherein a vibration damping filter that suppresses vibration of the motor” in at least paragraphs 22 and 23.
However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions: “wherein a vibration damping filter that suppresses vibration of the motor is provided between the driver and the motor, and wherein a vibration damping filter connected in series with the delay control filter is provided between the controller and the abnormality detection device.” It is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 16 is objected to as being dependent upon a rejected base claim, and also rejected on the ground of nonstatutory double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also overcame the nonstatutory double patenting rejection. 
Kiguchi teaches the limitation including: “a compensation amount of the time delay of the command position” in at least claims 4 and 5. Toshimitsu teaches different operating / processing modes within at least paragraph 8, 87, and 145. Nishida teaches removing a resonance component in at least paragraph 22 and 23.
However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions: “wherein between the controller and the abnormality detection device, a first delay control filter that compensates for a delay of drive control of the motor and a second delay control filter that compensates for the delay of the drive control of the motor are connected in parallel with each other, the second delay control filter and a vibration damping filter that suppresses vibration of the motor are provided in series, and wherein depending on the switching between the processing routes in the control switching unit, the command position information is transmitted to the first delay control filter, or to the vibration damping filter and the second delay control filter.” It is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 is objected to as being dependent upon a rejected base claim, and also rejected on the ground of nonstatutory double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also overcame the nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goerg (U.S. PGPub # 2019/0084157)
Goerg teaches an analogous system for controlling a manipulator using multiple operating modes.
Takamatsu (U.S. PGPub # 2010/0295497)
Takamatsu teaches an analogous control system utilizing time delay filtering amongst various operation modes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.S./Examiner, Art Unit 3666                                                                                                                                                                                                        

/Ian Jen/Primary Examiner, Art Unit 3666